Citation Nr: 0604487	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  04-29 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for dental damage.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1955 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon. 

In October 2003, the veteran testified at a hearing before a 
Decision Review Officer (DRO) in Portland, and the transcript 
is of record.  

It is noted that via a September 2004 submission, the veteran 
withdrew a request for hearing before a Veterans Law Judge.  


FINDING OF FACT

The veteran's service medical records indicate that his in-
service dental problems (involving carious teeth) were not 
trauma-related, and he had one-time VA dental treatment upon 
separation in 1955.  


CONCLUSION OF LAW

Service connection for dental damage is not warranted for the 
purpose of entitlement to VA dental treatment.  38 U.S.C.A. 
§§ 1110, 1131, 1712 (West 2002); 38 C.F.R. § 3.303, 3.381, 
17.161 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent that the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), is relevant to the 
pending appeal (which, as noted below, essentially concerns a 
matter of law), VA's application of the VCAA is assessed 
prior to discussing the merits of the case.    

The record contains a November 2002 letter informing the 
veteran of which portion of information should be provided by 
the claimant, and which portion VA will try to obtain on the 
claimant's behalf.  The letter explained that VA did not pay 
compensation for a dental condition unless it was, in certain 
circumstances, caused by trauma.  Though the letter did not 
refer to VA dental treatment in relation to trauma, the 
rating decision on appeal explained that, in the veteran's 
case, because the record did not show he suffered a dental 
injury due to in-service trauma, he was not entitled to 
service connection for VA dental treatment purposes.  As 
such, the veteran was effectively notified of information and 
evidence needed to substantiate and complete his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received sufficient notification prior to 
the rating decision on appeal.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) (holding that any timing error can be 
cured when VA employs proper subsequent process).  
Additionally, the principle underlying the "fourth element" 
was generally fulfilled, particularly when the DRO at the 
veteran's October 2003 hearing encouraged the veteran to 
submit any statements from members of the veteran's military 
unit.  See Pelegrini, 18 Vet. App. at 121.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination or 
opinion when such is necessary to make a decision on the 
claim.  In this case, the veteran's service medical records, 
including dental treatment records, are in the claims file, 
as well as various statements made by the veteran concerning 
the circumstances of his in-service dental problems and post-
service treatment.  In terms of medical records, the veteran 
articulated that a dentist named Dr. Magnuson, who had 
initially addressed the veteran's teeth problems directly 
after service at the behest of VA, was deceased.  The RO also 
obtained treatment records from the Portland VA Medical 
Center from May 2002 to July 2004.  

Additionally, the RO sent a letter to an individual 
identified by the veteran as a fellow soldier, and solicited 
a lay statement concerning the veteran's in-service loss of 
teeth/teeth problems (a reply was not received).  VA 
examination is not necessary because the record lacks 
competent evidence that any current disability or symptoms 
are associated with an in-service event involving trauma.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Based on the foregoing, VA satisfied its duties to the 
veteran.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Regulation provides that treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161.   See 38 C.F.R. 
§ 3.381.  

Legal authority provides various categories of eligibility 
for VA outpatient dental treatment for veterans, such as:  
Having a compensable service-connected dental condition 
(Class I eligibility); one-time treatment for veterans having 
a noncompensable service-connected dental condition, provided 
they apply for treatment within a year after service (Class 
II eligibility); those having a noncompensable service-
connected dental condition adjudicated as resulting from a 
combat wound or other service trauma (Class II(a) 
eligibility); and those who were detained as a POW (Class 
II(b) and Class II(c) eligibility), etc.  38 U.S.C.A. § 1712; 
38 C.F.R. § 17.161.  

Particularly, Class II eligibility extends to veterans having 
a noncompensable service-connected dental disorder, subject 
to various conditions.  Where a veteran has a service-
connected noncompensable dental condition or disability shown 
to have been in existence at the time of discharge or release 
from active service, which took place before October 1, 1981, 
one-time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within one year after such discharge or 
release. 

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma, will be eligible 
for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  VAOPGCPREC 5-
97.

To reiterate, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

Analysis

It is initially observed that Class II eligibility requires, 
in part, discharge from active service before October 1, 
1981, which is satisfied in this case because the veteran 
left the military in 1955.  

The veteran's service medical records contain a September 
1953 report of dental survey that showed numerous restorable 
carious teeth, as did several other dental reports.  An April 
1955 separation examination found an otherwise clinically 
normal mouth.  

The record contains an August 1958 VA Form 10-2731, which 
indicated the nature of disease or injury for which treatment 
was requested involved carious teeth, defective repairs; the 
approximate date the veteran had first noticed the condition 
was during service.  A September 1955 dental rating sheet 
noted various teeth numbers as a basis for rating for out-
patient treatment.  

In a December 2002 statement, the veteran articulated that in 
service his teeth had turned a yellow color and had become 
very soft.  He underwent a lot of dental work in the field 
while in Korea.  Upon returning home, the veteran stated that 
he had contacted VA in Tacoma; VA sent him to Dr. Magnuson, 
who had attempted to repair the veteran's teeth with 
extensive reconstruction.  The veteran's teeth continued to 
crumble, and another dentist informed the veteran that the 
condition was not likely to improve-thus, the veteran got 
dentures.  

In another statement, the veteran stated that he did not 
currently seek compensation from VA because he understood 
that he had not received any in-service injury-rather he 
only wanted treatment.  The veteran asserted that his teeth 
condition could have come from the water he drank in Korea, 
or due to the fact that he worked around carbon tetrachloride 
in service.  

Based upon the preceding facts, it is apparent that the 
veteran is of the Class II category, that is, he had a 
service-connected non-compensable dental condition or 
disability that was shown to have been in existence at the 
time of discharge or release from active service (which took 
place before October 1, 1981).  Persons qualifying under 
Class II must make an application for treatment for treatment 
within one year of discharge, and according to the record, 
the veteran in this case did so.  

The record does not support a finding, however, that the 
veteran had a service-connected noncompensable dental 
condition determined to be the result of combat wounds or 
other service trauma, to be eligible for any further VA 
dental care on a Class II(a) basis.  38 U.S.C.A. § 
1712(a)(1)(C); 38 C.F.R. § 17.161(c).   

Accordingly, service connection for dental treatment is not 
warranted as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Again, given the nature of the veteran's 
in-service dental disorder and that the record lacks evidence 
of trauma as a cause of such, the veteran was entitled to 
one-time post-service VA dental treatment regarding carious 
teeth under the law as sanctioned by Congress.  Because there 
is no evidence that trauma precipitated the veteran's in-
service dental condition, the veteran is not entitled to 
service connection for the purpose of additional VA dental 
treatment beyond the one-time treatment.  38 U.S.C.A. §§ 
1110, 1131, 1712 (West 2002); 38 C.F.R. § 3.303, 3.381, 
17.161.


ORDER

Entitlement to service connection for dental damage is 
denied.  



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


